DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 has been amended to recite the following:
A hopped low-alcohol or alcohol-free beer, wherein the beer has an alcohol content of no more than 1.2% (vol/vol) and an isoamyl acetate content of at least 0.5 ppm (mg/L) and comprises water, fermented wort, hop, and Pichia kluyveri as the only species of yeast present.
hopped low-alcohol or alcohol-free beer wherein the beer has Pichia kluyveri as the only species of yeast present.
It appears that he claim recites that Pichia kluyveri is a part of a beverage composition, that beer contains/comprises Pichia kluyveri. However, the original specification and original claims provide support only for the method step of fermentation of beer wort with Pichia kluyveri:
It has unexpectedly been found that a low alcohol or alcohol-free beverage, with a flavor profile very close to a beer of at least 4% (vol/vol) alcohol, can be produced by using Pichia kluyveri yeast strains. In particular, Pichia kluyveri yeast strains only use the glucose in the wort, and have the ability of converting this substrate into a high concentration of specific flavor compounds, which are normally produced by Saccharomyces ssp. yeast strains used for the brewing of beer. In this way the Pichia kluyveri yeast strains can be used to produce either a low alcohol or alcohol-free beverage, depending on the glucose levels in the wort. The main flavor compounds produced by Pichia kluyveri in the fermentation of wort are isoamyl acetate, isoamyl alcohol, ethyl butyrate, ethyl hexanoate and ethyl octanoate (Abstract).
[0002] The present invention relates to the field of preparing a low-alcohol or alcohol-free beverage by fermentation. Specifically, the invention relates to a method of preparing a low-alcohol or alcohol-free beverage with enhanced levels of desirable fermentation-derived flavor compounds comprising a step of fermentation of a wort with a Pichia kluyveri yeast strain to obtain a low-alcohol or alcohol-free beverage, a low-alcohol or alcohol-free beverage obtainable by the method and a low-alcohol or alcohol-free beverage comprising a high concentration of specific flavor compounds, such as isoamyl acetate and ethyl octanoate. 
[0010] The present invention is based on the surprising findings by the inventors that Pichia kluyveri yeast strains, only capable of fermenting the glucose in beer wort, is capable of producing high concentrations of desirable flavor compounds with only little ethanol production. 
[0013] One way of solving this problem, is to identify a highly aromatic yeast, which is not able to utilize the maltose, in order to produce high concentrations of relevant fermentation-derived flavor compounds from limited amounts of glucose, resulting in similar or higher concentrations of key flavor compounds than when the full fermentation takes place. The inventors of the present invention have found that by using this method and Pichia kluyveri yeast strains, it is possible to produce alcohol-free beer and low-alcohol beer (according to EU legislation) with the same flavor as standard, full-strength beers. This is not possible using conventional brewing yeast such as Saccharomyces cerevisiae and Saccharomyces pastorianus or Saccharomyces carlsbergensis, dilution, physical alcohol removal processes or beers produced form non-fermented substrates. 
 [0014] Accordingly, a first aspect of the invention relates to a method of preparing a low-alcohol or alcohol-free beverage comprising the steps of: [0015] a) providing a wort; and [0016] b) fermenting the wort with at least one Pichia kluyveri yeast strain to obtain a low-alcohol or alcohol-free beverage. 

[0020] FIG. 1 illustrates an optimized beer brewing process for Pichia kluyveri beer. Comparison of the standard (left) versus Pichia kluyveri (right) brewing process. Steps that are different from the standard brewing process are highlighted. 
[0021] FIG. 2 illustrates the flavor profile comparison of 5 different alcohol-free beers: 3 horses. Hollandia, Bavaria (all with 0% alcohol) and the beers produced with Pichia kluyveri strain A (0.1% (vol/vol) alcohol) and strain B (0.2% (vol/vol) alcohol). Carlsberg pilsner beer with 4.6% (vol/vol) alcohol was used as a reference pilsner beer and two other pilsner beers are shown as well: Stella (5.2% (vol/vol) alcohol) and Heineken (5.0% (vol/vol) alcohol). 5 different flavor compounds were measured with headspace-GC-FID: isoamyl acetate, isoamyl alcohol, ethyl butyrate, ethyl hexanoate and ethyl octanoate. The flavor compound concentrations in Carlsberg pilsner beer were used as a reference and were scaled to be 1. The flavor concentrations in all beers were put on the same scale in order to be able to compare the values. 
[0022] FIG. 3 shows flavor profile comparison of 4 different beers: alcohol-free beer with Pichia kluyveri strain A (0.1% (vol/vol) alcohol), low alcohol beer with Pichia kluyveri strain A (0.7% (vol/vol) alcohol), Carlsberg pilsner beer (4.6% (vol/vol) alcohol) which was used as a reference pilsner beer (control) and malt beer (1.8% (vol/vol) alcohol). 5 different flavor compounds were measured with headspace-GC-FID: isoamyl acetate, isoamyl alcohol, ethyl butyrate, ethyl hexanoate and ethyl octanoate. The flavor compound concentrations in Carlsberg pilsner beer were used as a reference and were scaled to be 1. The flavor concentrations in the 3 beers were put on the same scale in order to be able to compare the values. 
[0023] FIG. 4 illustrates the diacetyl concentrations in beer trials with Pichia kluyveri strain A and a Saccharomyces cerevisiae beer yeast. 
[0025] FIG. 6 shows isoamyl acetate ethyl decanoate and phenylethyl acetate concentrations in all fermentation products with Saccharomycodes ludwigii and Pichia kluyveri, as well as in the basic wort (with and without hops). w/o=without. 
[0026] FIG. 7 illustrates isobutyl acetate and butyl acetate concentrations in all fermentation products with Saccharomycodes ludwigii and Pichia kluyveri, as well as in the basic wort (with and without hops). w/o=without. 
[0027] FIG. 8 shows isobutanol, 1-butanol and isoamyl alcohol concentrations in all fermentation products with Saccharomycodes ludwigii and Pichia kluyveri, as well as in the basic wort (with and without hops). w/o=without. 
 [0028] FIG. 9 depicts hexanoic, octanoic and decanoic acid concentrations in all fermentation products with Saccharomycodes ludwigii and Pichia kluyveri, as well as in the basic wort (with and without hops). w/o=without. 
[0029] The inventors of the present invention have unexpectedly found that Pichia kluyveri yeast strains are able to enhance the presence of desirable flavor compounds in beverages prepared by fermenting wort with the Pichia kluyveri yeast strains. In particular, it was found that 
[0030] Surprisingly, this enhancement of beer flavor compounds is present when yeast strains of the species Pichia kluyveri are used in the absence of conventional brewing yeast strains, such as yeast strains of the genera Saccharomyces and Brettanomyces. 
[0033] The method for preparing a low-alcohol or alcohol-free beverage of the present invention comprises the steps of: [0034] a) providing a wort, and [0035] b) fermenting the wort with at least one Pichia kluyveri yeast strain to obtain a low-alcohol or alcohol-free beverage. 
[0041] Preferably, the fermentation in step b) is carried out under sterile conditions (controlled fermentation) and with Pichia kluyveri as the only species of yeast strain added. 
[0042] The skilled person will readily be able to determine a concentration of inoculation of the Pichia kluyveri yeast strain suitable for preparation of a low-alcohol or alcohol-free beverage according to the method. 
[0043] In a preferred embodiment, the Pichia kluyveri yeast strain is inoculated in a concentration of at least 1.times.10.sup.4 CFU/ml (colony-forming units/ml), such as at least 5.times.10.sup.4 CFU/ml, such as at least 1.times.10.sup.5 CFU/ml, such as at least 5.times.10.sup.5 CFU/ml, such as at least 1.times.10.sup.6 CFU/ml, such 10 as at least 5.times.10.sup.6 CFU/ml. 
[0044] In another preferred embodiment the method further comprises the step a1) adding to the wort at least one hop variety prior to fermenting the wort with the at least one Pichia kluyveri yeast strain. 
[0045] In another preferred embodiment the fermentation of the wort with the at least one Pichia kluyveri yeast strain is carried out for at least 7 days, such as for at least 14 days, such as for at least 21 days, such as for at least 28 days. 
[0046] In another preferred embodiment the fermentation of the wort with the at least one Pichia kluyveri yeast strain is carried out at a temperature of between 18.degree. C. and 22.degree. C. 
[0048] Preferably, the at least one Pichia kluyveri yeast strain is capable of fermenting glucose but not maltose or maltotriose. This can be tested by growing the yeast strain on a culture medium with only maltose or maltotriose. 
[0049] In a preferred embodiment the at least one Pichia kluyveri yeast strain is selected from the group consisting of the Pichia kluyveri PK-KR1 (JT1.28; strain A), that was deposited on 24 Aug. 2006 at the National Measurement Institute, 541-65 Clarke Street, South Melbourne, Victoria 3205, Australia, by University of Auckland, School of Biological Sciences, Auckland 1142, New Zealand, under accession numbers V06/022711, and the Pichia kluyveri PK-KR2 (JT3.71), that was deposited on 24 Aug. 2006 at the National Measurement Institute, 541-65 Clarke Street, South Melbourne, Victoria 3205, Australia, by University of Auckland, School of Biological Sciences, Auckland 1142, New Zealand, under accession numbers V06/022712. 
[0061] The present invention in one further aspect relates to use of a Pichia kluyveri yeast strain for preparing a low-alcohol or alcohol-free beverage. 

[0068] The brewing recipe was initially the same for both trials, except for the hop addition. The alcohol-free beer was produced on a 1500 liter scale. The low alcohol beers with Pichia kluyveri, strain A and strain B, were produced on a 1000 liter scale. The basis for all the beers was a mixture of 4 different kinds of malt: pilsner malt 20%, wheat malt 38%, Munich malt 38% and Cara 50 malt 4%. The initial sugar concentration was measured to 8.3.degree. Plato with an Anton Paar Beer Alcolyzer. 
[0070] For the alcohol-free beer, with a comparison between strain A and strain B of Pichia kluyveri, only hop extract was used for the bitterness. The fermentation was carried out at 20.degree. C. for about three weeks. 
[0079] As Pichia kluyveri strains are very slow fermenting strains, it is important to keep the wort and the beer sterile. Any addition of hops should be made in a sterile manner, meaning at least 30 min. before the end of boiling of the wort. Dry hopping (addition of hops after boiling) should not be used for the production of low-alcohol or alcohol-free beers, as there is a risk of contaminating the beer. As a lot of sugar is left in the final beer, extra care should be taken to avoid spoilage. 
TABLE-US-00002 TABLE 2 Concentrations (in ppm; mg/L) of ethyl butyrate, isoamyl acetate, isoamyl alcohol, ethyl hexanoate and ethyl octanoate in 6 commercial beers and beer prepared with Pichia kluyveri strain A and Pichia kluyveri strain B. Ethyl Isoamyl Isoamyl Ethyl Ethyl butyrate acetate alcohol hexanoate octanoate Carlsberg 1.10 1.00 34.0 0.04 0.10 Stella 2.14 0.71 50.0 0.11 0.10 Heineken 2.02 4.87 46.0 0.10 0.09 3 horses 0.00 0.00 0.0 0.00 0.00 Hollandia 0.00 0.26 3.2 0.00 0.00 Bavaria 0.00 0.18 2.0 0.00 0.00 Malt beer 0.71 0.21 11 0.01 0.01 Pichia A - 0.43 1.96 2.00 0.03 0.12 alcohol-free Pichia B - 0.26 4.94 2.00 0.07 0.13 alcohol-free Pichia A - 0.27 2.50 1.80 0.02 0.13 low alcohol 
[0087] Alcohol-Free Beer Produced by the Use of Pichia kluyveri During Fermentation 
[0088] To produce an alcohol-free beer, a brewing process with Pichia kluyveri yeast strains was carried out (see Materials and methods). The Pichia kluyveri strains were used to produce a beer with an alcohol percentage less than 0.5%. In European terms, this is considered a non-alcoholic beer. This brewing trial was performed in a 1000 liter scale, with Pichia kluyveri strain A and strain B and a slightly lower fermentation temperature of 20.degree. C. (see FIG. 1 for brewing process details). All the glucose was consumed at the end of fermentation and the beer produced with strain A had an alcohol percentage of 0.1%. The beer produced with strain B had an alcohol percentage of 0.2%. The fermentation time was three weeks. 
[0093] As control, the flavor profile of a Carlsberg pilsner beer (4.6% (vol/vol) alcohol) was used. To compare the trial beers brewed with Pichia kluyveri with other commercial pilsner beers, the flavor profile of 2 other pilsner beers was measured: Stella premium lager beer (5.2% (vol/vol) alcohol) and Heineken lager beer (5.0% (vol/vol) alcohol). 

[0096] FIG. 2 clearly shows that all the commercial alcohol-free beers have a very low concentration of typical beer flavor compounds, when compared to the Carlsberg pilsner beer and compare to the other three pilsner beers. However, the beer produced with Pichia kluyveri has similar levels of specific beer flavor compounds as the reference pilsner beer, in particular isoamyl alcohol, ethyl hexanoate and ethyl octanoate. Ethyl butyrate was present in lower amount (half the concentration) and isoamyl acetate was present in higher amounts (double or more concentration). When compared to the other pilsner beers, it seems that the isoamyl acetate concentration in the Pichia kluyveri beer is still higher, as well as ethyl octanoate concentrations. However, ethyl butyrate and ethyl hexanoate concentrations were higher in the pilsner beers than in the Pichia kluyveri beer. These compounds are present in very low concentrations in beer and are less important compared to isoamyl acetate concentrations. Isoamyl alcohol concentrations does not differ much between the Pichia kluyveri beer and the pilsner beers, but was virtually absent in the alcohol-free beers. When the overall flavor profile of the Pichia kluyveri beer is compared to to the alcohol-free and pilsner beers, it seems that the flavor profile of the Pichia kluyveri beer is closer to a beer with 4.6-5.2% (vol/vol) alcohol than the flavor profile of any of the commercial alcohol-free beers measured. 
[0097] As these flavor compounds have a similar fruity flavor, they work in synergy. Tasting of the Pichia kluyveri beer revealed that the flavor was very beer-like and this beer was preferred over the commercial alcohol-free beers by a tasting panel consisting of brewers and beer consumers. 
[0098] Low-Alcohol Beer Produced with Pichia kluyveri 
[0099] This beer was brewed from 1500 liter wort and the fermentation temperature was 21.degree. C. (see FIG. 1 for brewing process details). This trial was carried out with Pichia kluyveri strain A. All the glucose was consumed at the end of fermentation and the final ethanol level was 0.7%. The fermentation time was three weeks. 
[0100] As can be seen from FIG. 3, both the alcohol-free and low-alcohol beer prepared with Pichia kluyveri strain A have a similar flavor profile, meaning that both the alcohol-free and low-alcohol beer are very close to a normal pilsner beer flavor profile. Again the main esters isoamyl acetate, ethyl butyrate, ethyl hexanoate, ethyl octanoate and isamyl alcohol determine the flavor profile. 
[0101] Measurement of Diacetyl Produced by Pichia kluyveri 
[0102] To be sure that Pichia kluyveri does not produce any significant off-flavors in beer, the production of the most important off-flavor in beer, diacetyl, was measured in a lab brewing trial with Pichia kluyveri strain A only, compared to a beer with a Saccharomyces cerevisiae beer strain (FIG. 4). 
[0103] It is clear from FIG. 4 that Pichia kluyveri produces much less diacetyl compared to a Saccharomyces cerevisiae brewing strain. This is important as diacetyl is often regarded as an off-flavor in beer. Especially, in alcohol-free and low-alcohol beers where no alcohol is present, the taste threshold level of diacetyl is probably much lower than in normal strength beers. 

[0107] To compare the properties of Pichia kluyveri with the properties of Saccharomycodes ludwigii for preparation of low-alcohol beer a second experiment was set up: 
[0110] The two yeast cultures ( Pichia kluyveri strain A and a Saccharomycodes ludwigii yeast strain) were prepared in YPD (2% glucose, 1% peptone and 0.5% yeast extract), with an adjusted pH of 5.5. The YPD medium was autoclaved at 121.degree. C. for 20 minutes. 
[0122] Lab-scale fermentations were carried out in two types of pilsner wort: wort without the addition of hops and the same pilsner wort with addition of bitter and aroma hops (Cascade, Amarillo and Tettnanger) (see materials and methods). Two different yeast strains were tested: Saccharomycodes ludwigii and Pichia kluyveri. The yeast cultures were inoculated at a cell count of 1E6 CFU/ml after culturing them in YPD medium. In total, 4 different fermentations were carried out: 
[0125] 3) Pichia kluyveri in wort without hops (P. kluyveri w/o hops) 
[0126] 4) Pichia kluyveri in wort with hops (P. kluyveri with hops) 
[0129] It is clear from FIG. 5 that both yeast strains survived in the wort with and without hops. Pichia kluyveri is clearly growing, compared to Saccharomycodes ludwigii, which has a stable cell count during the whole fermentation. 
[0131] Table 3 shows that both Saccharomycodes ludwigii and Pichia kluyveri produce very low amounts of ethanol. Pichia kluyveri seems better at producing no alcohol, as this strain grows to higher cell counts, but produces less alcohol, compared to Saccharomycodes ludwigii. 
[0133] FIGS. 6 and 7 show the ester concentrations in all final fermentation products, as well as in the basic wort with and without hops. All ester concentrations are the highest in the fermentation products with Pichia kluyveri, both with and without hops. In the case of isoamyl, phenylethyl, isobutyl and butyl acetate, Pichia kluyveri produces higher amounts of these esters when no hops are added, compared to ethyl decanoate. Especially the levels of isoamyl acetate and phenylethyl acetate are very high. Isoamyl acetate results in a banana aroma, while phenylethyl acetate results in a more flowery, honey aroma. Both ester compounds are wanted compounds in beer. It has to be noted that the results depicted here are ester concentrations after 5 days of fermentation, and these concentrations will decrease over time in a final beer. It is important to have high ester concentrations to start with, resulting in a fruity beer for a longer period of time, as these ester compounds are hydrolyzed over time in the final beer. 
[0134] The fusel alcohol concentrations, depicted in FIG. 8, are quite similar between the fermentation products of Saccharomycodes ludwigii and Pichia kluyveri. Only isoamyl alcohol concentrations are higher in the fermentation products with Saccharomycodes ludwigii, probably because this compound is not converted to isoamyl acetate, as is the case in the Pichia kluyveri fermentation products. 

[0139] The Pichia kluyveri PK-KR1 (JT1.28 or strain A) and PK-KR2 (JT3.71) strains were deposited on 24 Aug. 2006 at the National Measurement Institute, 51-65 Clarke Street, South Melbourne, Victoria 3205, Australia, by University of Auckland, School of Biological Sciences, Auckland 1142, New Zealand, and given the accession numbers V06/022711 and V06/022712 as described in WO 2009/110807. 
10. A low-alcohol or alcohol-free beer with an alcohol content of no more than 1.2% (vol/vol) having an isoamyl acetate content of at least 0.5 ppm (mg/L) which comprises Pichia kluyveri as the only species of yeast strain added. 
12. A low-alcohol or alcohol-free beer according to claim 1, wherein the Pichia kluyveri strain is selected from Pichia kluyveri strain PK-KR1 having accession number V06/022711 and Pichia kluyveri strain PK-KR2 having accession number V06/022712. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 has been amended to recite the following:
A hopped low-alcohol or alcohol-free beer, wherein the beer has an alcohol content of no more than 1.2% (vol/vol) and an isoamyl acetate content of at least 0.5 ppm (mg/L) and comprises water, fermented wort, hop, and Pichia kluyveri as the only species of yeast present.
Pichia kluyveri is being present.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beubler et al (DD288619 A5) in view of Diaz Montaño et al (WO 2011/078642 A2) and fabianobrothers.com (HYBRID BEER STYLE GLOSSARY).
In regard to claims 10-11, Beubler et al discloses preparation of a non-alcoholic or low-alcoholic beverage (claim 1). Beubler discloses that production of nonalcoholic beverages with an alcohol content to 0.5 g/100 g and low-alcoholic beverages with an alcohol content to 4.5 g/100 g (Claim 1, page 8 of translation). Beubler et al discloses fermentation of beer wort (Claim 4, page 10 § 2 of translation) with the strain of Pichia yeast (Claim 2, page 9 § 2 of translation). 
Beubler et al does not require the presence of yeast in the beverage.
Beubler et al is silent as to the Pichia kluyveri strain of Pichia yeast. Diaz Montaño et al disclose use of non-Saccharomyces yeast in the fermentation of juices o from fruit, vegetables, tubers and cereal macerate (Abstract). Diaz Montaño et al disclose use of non-Saccharomyces yeast became of interest because of the ability to create specific flavors and aromas (Abstract). Diaz Montaño et al disclose production of beer (page 1). Among suitable non-Saccharomyces yeast for beer fermentation Diaz Montaño discloses several species of Pichia yeast including Pichia kluyveri (page 2, table 1 page 4, page 7). Both Beubler et al and Diaz Montaño et al disclose production of beer using Pichia yeast to create specific flavors and aromas. One of ordinary skill in the art would have been motivated to modify Beubler et al in view of Diaz Montaño et al and to employ Pichia kluyveri strain of Pichia yeast as a well-known and widely available Pichia yeast species known to be used for the fermentation of beer as evidenced by Diaz Montaño et al. 
claims 12, among suitable non-Saccharomyces yeast for beer fermentation Diaz Montaño discloses several species of Pichia yeast including Pichia kluyveri (page 2, table 1 page 4, page 7). In regard to claim 12, it is noted that one of ordinary skill in the art would have been motivated to use any source of Pichia kluyveri depending on location, availability, price, personal preference and other factors. 
In regard to the recitations of isoamyl acetate and ethyl octanoate in claims 10 and 13, it is noted that the combination of Beubler et al in view of Diaz Montaño et al disclose the same starting materials and methods as instantly (both broadly and more specifically) claimed. Therefore, the beverage produced by the fermentation of beer wort with Pichia kluyveri under conditions disclosed by Beubler et al would inherently result in the beer beverage as claimed.
Further in regard to the concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05, II A). 


Further, regarding the concentration recitations as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that “for 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.”). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining “[t]hat which infringes if later anticipates if earlier”); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) (“Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys.”); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014) (reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002) (non-precedential) (disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious). 
Beubler et al is silent as to the addition of hops to beer wort. Fabianobrothers.com discloses that there are multiple varieties of various beer having different flavor, aroma, and alcoholic profiles. 
Fabianobrothers.com discloses that some beers do not have perceived hop characters such as flavored malt beverages. However, most of beer beverages have perceived hop aroma and/or flavor (i.e. American-Style Cream Ale or Lager, California Common Beer (Steam Beer), Japanese Sake-Yeast Beer, Light American Wheat Ale or Lager with Yeast, Light American Wheat Ale or Lager without Yeast, Dark American Wheat Ale or Lager with Yeast, Dark American Wheat Ale or Lager without Yeast, American Rye Ale or Lager with or without Yeast, German-Style Rye Ale (Roggenbier) with or without Yeast , Garden Beer, Chocolate/Cocoa-Flavored Beer, Coffee-Flavored Beer, Herb and Spice Beer). It is further noted that bitterness and aroma imparted by hops is strongly associated with a notion of beer. Therefore, one of ordinary skill in the art would have been further motivated to modify the combination of Beubler et al and Diaz Montaño et al in view of fabianobrothers.com and to add hops to the beer wort in order to obtain desired flavor and aroma profile traditionally associated with the beer beverages. It is further noted that addition of hops to beer wort prior to fermentation is a standard practice in the beer-brewing art.
Claims 10-13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pilkington et al (US 20030153059 A1) in view of Goldstein et al (US 4,612,196).
Claims 10-15 are product-by-process claims. 
In regard to claim 10, Pilkington et al discloses beer beverage with a certain content of isoamyl, ethyl octanoate and diacetyl content. Pilkington et al discloses ethyl octanoate content of 0.110, 0.28 and 0.059 mg/l (Table 6.4 [0636]). Pilkington et al discloses isoamyl acetate content of 2.57, 2.06 and 0.69 mg/l (Table 6.4 [0636]). Pilkington et al discloses reduction of diacetyl to 6, 9 and 10 µg/L ([0527], Fig. 6.80).
Hence, Pilkington et al discloses the presence of ethyl octanoate and isoamyl in beers and reduction of diacetyl in beers. These values will vary depending on various brewing parameters.
Pilkington et al is silent as to the low-alcoholic beer.  Pilkington et al discloses alcohol content of 4.93, 5.74 and 5.17 in beers. Goldstein et al discloses “[i]t is an object of the present invention to disclose a reverse osmosis method of preparing a low alcohol malt beverage having the full flavor and consistency of a traditional malt beverage” (Col. 1 lines 55-60). Goldstein et al discloses reduction of alcohol by reverse osmosis that allow mostly all the volatiles to pass through membrane (Table 1). Goldstein et al discloses beers containing 1.25 % ethanol (Col. 4 lines 58-63).
One of ordinary skill in the art would have been motivated to modify Pilkington et al in view of Goldstein et al and to produce low-alcoholic beer having desired organoleptic profile that would retain the full flavor and consistency of a traditional malt beverage.
Claims 10-13 contain process limitations. However, the claims recite a beer beverage product. That product might be produced by various methods that not require specific conditions as recited in claims 10-13. 
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In regard to claim 1, Pilkington et al discloses hopped beer ([0560]). Goldstein et al also discloses presence of hops in beer (Col. 2 lines 41-43). 
In regard to claim 15, one of ordinary skill in the art would have been motivated to add desired variety of hops to the beer wort in order to obtain desired flavor and aroma profile traditionally associated with the beer beverages. It is further noted that addition of hops to beer wort prior to fermentation is a standard practice in the beer-brewing art.

Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive.
In response to Applicant's arguments regarding the rejection of claims under 35 U.S.C. 112, it is noted that the amendment of claim 10 resulted in the rejection of claims 10-13 and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Beubler et al is not relied upon as a teaching of Pichia kluyveri. Diaz Montaño et al is relied upon as a teaching of Pichia kluyveri. Diaz Montaño et al is not relied upon as a teaching of the alcohol content. Beubler et al is relied upon as a teaching of the alcohol content.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Beubler et al discloses preparation of a non-alcoholic or low-alcoholic beverage (claim 1). Beubler discloses that production of nonalcoholic beverages with an alcohol content to 0.5 g/100 g and low-alcoholic beverages with an alcohol content to 4.5 g/100 g (Claim 1, page 8 of translation). Beubler et al discloses fermentation of beer wort (Claim 4, page 10 § 2 of translation) with the strain of Pichia yeast (Claim 2, page 9 § 2 of translation). Beubler et al is silent as to the Pichia kluyveri strain of Pichia yeast. Diaz Montaño et al disclose use of non-Saccharomyces yeast in the fermentation of juices o from fruit, vegetables, tubers and cereal macerate (Abstract). Diaz Montaño et al disclose use of non-Saccharomyces yeast became of interest because of the ability to create specific flavors and aromas (Abstract). Diaz Montaño et al disclose production of beer (page 1). Among suitable non-Saccharomyces yeast for beer fermentation Diaz Montaño discloses several species of Pichia yeast including Pichia kluyveri (page 2, table 1 page 4, page 7). Both Beubler et al and Diaz Montaño et al disclose production of beer using Pichia yeast to create specific flavors and aromas. One of ordinary skill in the art would have been motivated to modify Pichia kluyveri strain of Pichia yeast as a well-known and widely available Pichia yeast species known to be used for the fermentation of beer as evidenced by Diaz Montaño et al. 
Beubler et al is silent as to the addition of hops to beer wort. Fabianobrothers.com discloses that there are multiple varieties of various beer having different flavor, aroma, and alcoholic profiles. 
Fabianobrothers.com discloses that some beers do not have perceived hop characters such as flavored malt beverages. However, most of beer beverages have perceived hop aroma and/or flavor (i.e. American-Style Cream Ale or Lager, California Common Beer (Steam Beer), Japanese Sake-Yeast Beer, Light American Wheat Ale or Lager with Yeast, Light American Wheat Ale or Lager without Yeast, Dark American Wheat Ale or Lager with Yeast, Dark American Wheat Ale or Lager without Yeast, American Rye Ale or Lager with or without Yeast, German-Style Rye Ale (Roggenbier) with or without Yeast , Garden Beer, Chocolate/Cocoa-Flavored Beer, Coffee-Flavored Beer, Herb and Spice Beer). It is further noted that bitterness and aroma imparted by hops is strongly associated with a notion of beer. Therefore, one of ordinary skill in the art would have been further motivated to modify the combination of Beubler et al and Diaz Montaño et al in view of fabianobrothers.com and to add hops to the beer wort in order to obtain desired flavor and aroma profile traditionally associated with the beer beverages. It is further noted that addition of hops to beer wort prior to fermentation is a standard practice in the beer-brewing art.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the method for the production of the beverage) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claims 10-13 and 15 are product-by-
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Pilkington is not relied upon as a teaching of an alcohol content of the beverage. Goldstein is relied upon as a teaching of reduction of alcohol content. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791